Case: 12-30144       Document: 00511934685         Page: 1     Date Filed: 07/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 26, 2012
                                     No. 12-30144
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus

ELIJAH SAM,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              No. 6:02-CR-60056-1




Before SMITH, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*


       The Federal Public Defender appointed to represent Elijah Sam has moved


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30144   Document: 00511934685     Page: 2   Date Filed: 07/26/2012

                                 No. 12-30144

for leave to withdraw and has filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
2011). Sam has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the appeal is DISMISSED. See 5TH
CIR. R. 42.2.




                                       2